    Case 18-31754-5-mcr          Doc 528 Filed 07/15/19 Entered 07/15/19 16:54:40                           Desc
                                    Main Document    Page 1 of 8



                                                              Hearing Date: July 19, 2019
                                                              Hearing Time: 11:00 a.m.
                                                              Hearing Place: Syracuse, New York
                                                              Objection Deadline: July 19, 2019 at 11:00 a.m.

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
                                                                            )
In re:                                                                      )
                                                                            )   Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                            )   18-31754 (main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                  )   18-31753
ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC,                                    )   18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                     )   18-31756
ATLANTA, LLC, and                                                           )
ALLIANCE LTS WINCHESTER, LLC                                                )   18-31757
d/b/a Clarus Linen Systems1,                                                )
                                                                            )   Chapter 11 Cases
                                                     Debtors.               )   Jointly Administered
                                                                            )
                                                                            )


        MOTION BY ATLAS HEALTH CARE LINEN SERVICES CO., LLC d/b/a
      CLARUS LINEN SYSTEMS FOR AN ORDER PURSUANT TO SECTIONS 105(a)
       AND 363 OF THE BANKRUPTCY CODE AUTHORIZING ATLAS TO SELL
        LINEN INVENTORY AND LINEN CARTS FREE AND CLEAR OF LIENS,
      CLAIMS AND ENCUMBRANCES, WITHOUT FURTHER COURT APPROVAL

         Atlas Health Care Linen Services Co., LLC d/b/a Clarus Linen Systems (“Atlas”), debtor

and debtor in possession in the above-captioned cases, by and through its undersigned counsel,

hereby move this Court (this “Motion”) for entry of an Order pursuant to sections 105(a) and 363

of title 11 of the United States Code (as amended, the “Bankruptcy Code”) and Rule 6004 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”): (i) authorizing Atlas to sell


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594) (“Centerstone”); Atlas Health
Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681) (“Atlas”); Alliance Laundry & Textile Service,
LLC d/b/a Clarus Linen Systems (8284) (“Alliance”); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
Clarus Linen Systems (4065) (“Atlanta”); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
(“Winchester”).


                                                                                                           3376342.3
Case 18-31754-5-mcr         Doc 528 Filed 07/15/19 Entered 07/15/19 16:54:40                 Desc
                               Main Document    Page 2 of 8


the linen inventory and linen carts located at its Syracuse Facility (defined below), free and clear

of liens, claims and encumbrances, without further court approval; and (ii) granting such other

and further relief as the Court deems just and proper.         In support of this Motion, Atlas

respectfully represents as follows:

                                JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334.   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.             This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.     The statutory predicates for the relief requested herein include sections 105(a) and

363 of the Bankruptcy Code.

                                        BACKGROUND

        3.     On December 19, 2018 (the “Petition Date”), Atlas and its affiliates, Centerstone

Linen Service, LLC, d/b/a Clarus Linen Systems, Alliance Laundry & Textile Service, LLC,

d/b/a Clarus Linen Systems, Alliance Laundry and Textile Service of Atlanta, LLC d/b/a Clarus

Linen Systems and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems filed separate,

voluntary petitions for relief under chapter 11 of the Bankruptcy Code with the Court,

commencing chapter 11 cases (the “Chapter 11 Cases”). Atlas remains in possession of its

respective assets and continue to operate its business as a debtor in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee

or examiner has been made in these Chapter 11 Cases.

        4.     On December 20, 2018, the Court entered Orders directing the joint

administration of the Chapter 11 Cases pursuant to Rule 105(b) of the Bankruptcy Rules.




                                                 2                                          3376342.3
Case 18-31754-5-mcr          Doc 528 Filed 07/15/19 Entered 07/15/19 16:54:40                Desc
                                Main Document    Page 3 of 8


        5.     On January 10, 2019, the Office of United States Trustee (the “U.S. Trustee”)

appointed an Official Committee of Unsecured Creditors (the “Committee”) pursuant to 11

U.S.C. §§ 1102(a) and (b).

        6.     Atlas is a Delaware limited liability company that operates a linen rental and

commercial laundry facility at 414 Taylor Street, Syracuse, New York 13202 (the “Syracuse

Facility”).

        7.     On July 2, 2019, the Court entered the Fifth Order Amending Final Order (I)

Authorizing the Debtors to (A) Obtain Post-Petition Financing on a Super-Priority, Senior

Secured Basis and (B) Use Cash Collateral; (II) Granting (A) Liens and Super-Priority Claims

and (B) Adequate Protection to Certain Pre-Petition Lenders; (III) Modifying the Automatic

Stay; and (IV) Granting Related Relief [Dkt. No. 516] (the “Fifth DIP Order”). The Fifth DIP

Order provides that Atlas shall wind down and discontinue its Syracuse operations by July 19,

2019.

        8.     The Fifth DIP Order also directed Atlas to send a notice (the “Closure Notice”) to

all of its customers notifying them that Atlas’s last linen delivery to them will occur on July 19,

2019 and that the Syracuse Facility will close permanently on that date. On July 8, 2019, Atlas

served the Closure Notice upon all of its Syracuse customers.

        9.     In addition to notifying the customers of the final delivery and closure, the

Closure Notice notifies the customers that, after July 19, they have the option of either: (i)

returning all soiled linen and unused clean linen to Atlas, or (ii) purchasing the soiled and unused

clean linen from Atlas.

        10.    Approximately 242,000.00 pounds of linen with an aggregate cost value of

$590,300.87 (the “Linen”) is currently located with Syracuse customers or at the Syracuse



                                                 3                                          3376342.3
Case 18-31754-5-mcr          Doc 528 Filed 07/15/19 Entered 07/15/19 16:54:40               Desc
                                Main Document    Page 4 of 8


Facility. Atlas also owns approximately three hundred linen carts (the “Linen Carts”) used to

transport the Linens that are located at the Syracuse Facility or with customers.

       11.     Since serving the Closure Notice, several customers and linen laundry

competitors have contacted Atlas seeking to purchase Linens and Linen Carts. Atlas, with the

consent of its secured lender, HSBC Bank USA, National Association (“HSBC Bank”), and the

Committee, seeks to sell the Linens and Linen Carts on an ongoing basis in order to maximize

the value of those assets.

                                    RELIEF REQUESTED

       12.     To avoid the unnecessary costs and delays to Atlas’s estate associated with

obtaining Court approval for each individual sale of Linens or Linen Carts, Atlas requests that

the Court enter an order pursuant to sections 105(a) and 363 of the Bankruptcy Code authorizing

it to sell, on an ongoing basis, the Linens and Linen Carts upon terms approved by HSBC Bank,

in writing and in consultation with the Committee, without the need to obtain further Court

approval. Customers purchasing Linens or Linen Carts will receive a Bill of Sale, but will be

required to (i) pay the agreed-to purchase price for the Linens and Linen Carts directly to Atlas’s

counsel, to be held in escrow, and (ii) pay all of the respective customer’s outstanding accounts

receivable owed to Atlas directly to Atlas’s counsel, to be held in escrow, as a condition to

closing of the sale and receiving the Bill of Sale. No later than three business days following

receipt of the foregoing funds, Atlas’s counsel shall (i) wire transfer 95% of the Linens and

Linen Cart sale proceeds to HSBC Bank and retain 5% of the sale proceeds for the benefit of the

estate, and (ii) wire transfer 100% of the accounts receivable collected to HSBC Bank.

       13.     Atlas proposes that Ronald Teplitsky, Atlas’s Chief Restructuring Officer, be

responsible for negotiating and approving all sales of Linens and Linen Carts. Atlas will first

offer the Linens for sale to their respective customer, and if not purchased, it will offer the
                                                 4                                          3376342.3
Case 18-31754-5-mcr          Doc 528 Filed 07/15/19 Entered 07/15/19 16:54:40                  Desc
                                Main Document    Page 5 of 8


Linens to third parties. Mr. Teplitsky will have discretion concerning the quantity and the price

of the Linens and Linen Carts sold to each purchaser, subject to approval by HSBC Bank in

writing, in consultation with the Committee. Mr. Teplitsky will also provide periodic reports to

HSBC Bank and the Committee concerning the Linens and Linen Carts sold.

                                          DISCUSSION

       14.     Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

the estate.” 11 U.S.C. § 363(b)(1). In order to approve the sale of property outside the ordinary

course of business, a bankruptcy court must “find from the evidence presented before [it] at the

hearing a good business reason to grant such an application.” See Committee of Equity Sec.

Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071 (2d Cir. 1983).

       15.     Section 105 of the Bankruptcy Code provides in relevant part that “[t]he Court

may issue any order, process, or judgment that is necessary or appropriate to carry out judgment

that is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

       16.     The sales of the Linens and Linen Carts as set forth herein are exercises of sound

business judgment and in the best interests of Atlas’s estate and its creditors. Sales of these

assets in the manner proposed constitute the most efficient and cost-effective means of

maximizing the value to be realized. Obtaining Court approval for each such sale transaction

would result in unnecessary administrative costs attendant to drafting, serving and filing

pleadings, as well as time incurred by attorneys for appearing at Court hearings, which could

drastically reduce the ultimate net value of these assets. The proceeds to be generated by the

individual transactions do not warrant the incurrence of such expenses. Atlas and its advisors,

with the written approval of HSBC Bank and the Committee, are capable of obtaining the best

sale price possible.

                                                  5                                           3376342.3
Case 18-31754-5-mcr         Doc 528 Filed 07/15/19 Entered 07/15/19 16:54:40                  Desc
                               Main Document    Page 6 of 8


       17.     Moreover, the expedited procedures set forth herein will permit Atlas to be

responsive to the needs of interested purchasers, thereby guarding against lost sales due to delay,

while still providing for a review and approval of the proposed transaction by HSBC Bank and

the Committee.

       18.     Under section 363(f) of the Bankruptcy Code, a debtor may sell property free and

clear of liens, claims, and encumbrances if one of the following conditions is satisfied:

               (1)     applicable nonbankruptcy law permits sale of such property free and clear
                       of such interest;
               (2)     such entity consents;
               (3)     such interest is a lien and the price at which such property is to be sold is
                       greater than the aggregate value of all liens on such property;

               (4)     such interest is in bona fide dispute; or

               (5)     such entity could be compelled, in a legal or equitable proceeding, to
                       accept a money satisfaction of such interest.

11 U.S.C. § 363(f). See Citicorp Homeowners Servs. v. Elliot (In re Elliot), 94 B.R. 343, 345

(E.D. Pa. 1988) (court may approve sale “free and clear” provided at least one of the subsections

is met); In re Healthco Int’l, Inc., 174 B.R. 174, 176 (Bankr. D. Mass. 1994) (section 363(f)(5)

has been interpreted to mean “a payment constituting less than full payment of the underlying

debt”). See also Cheslock Bakker & Assocs., Inc. v. Kremer (In re Downtown Athletic Club),

No. M-47 (JSM), 2000 WL 744126, at *3 (Bankr. S.D.N.Y. June 9, 2000) (free and clear sale

under the debtor’s plan of reorganization was binding on the debtor’s creditors who received

notice of the confirmation hearings).

       19.     As the Court is aware, the Linens and Linen Carts are encumbered by HSBC

Bank’s liens and security interests. HSBC Bank has consented to the sale of the Linens and

Linen Carts as set forth herein, thus satisfying section 363(f)(2) of the Bankruptcy Code. In

order to facilitate the proposed sale transactions, Atlas therefore requests that the Court authorize
                                                  6                                          3376342.3
Case 18-31754-5-mcr         Doc 528 Filed 07/15/19 Entered 07/15/19 16:54:40                Desc
                               Main Document    Page 7 of 8


that the sales of the Linens and Linen Carts be free and clear of any and all such liens, claims,

and encumbrances (collectively, “Liens”) with any such Liens to attach to the sale proceeds.

         20.   In approving the sales free and clear of Liens, Atlas requests that the Court find

and hold that all purchasers of the Linens and Linen Carts are entitled to the protections afforded

by section 363(m) of the Bankruptcy Code. Such relief is appropriate in light of HSBC Bank’s

and the Committee’s opportunity to review the sale process and approve the terms of sale to

customers, subject to the terms set forth therein. See Esposito v. Title Ins. Co. of Pa., 73 B.R.

616, 620 (Bankr. E.D. Pa. 1987) (good faith purchasers are protected under section 363(m)

where notice is provided to lienholders). See also In re Edwards, 962 F.2d 641, 645 (7th Cir.

1992) (“a bona fide purchaser at a bankruptcy sale gets good title,” even where lienholders have

not received notice).

         21.   The proposed procedures represent the exercise of sound business judgment, are

fair and appropriate, and balance the need for an expeditious realization of value and/or

reduction of burdensome costs to Atlas’s estate while providing advance notice of proposed

property dispositions.

         22.   It is unlikely that any other alternative sale could provide a higher value for the

Linens and Linen Carts, which supports the conclusion that Atlas has exercised its good and

prudent business judgment in proceeding with this Motion. Moreover, accurate and reasonable

notice has been provided to all creditors and relevant parties in interest in compliance with the

Bankruptcy Code.

         23.   No previous request for the relief sought herein has been made to this or any other

Court.




                                                7                                           3376342.3
Case 18-31754-5-mcr         Doc 528 Filed 07/15/19 Entered 07/15/19 16:54:40                Desc
                               Main Document    Page 8 of 8


       WHEREFORE, Atlas respectfully requests that the Court issue an Order (i) authorizing

Atlas to sell the Linens and Linen Carts to its customers or to third parties in its discretion, on

terms approved by HSBC Bank in writing and in consultation with the Committee, and free and

clear of liens, claims and encumbrances, without further court approval, and (ii) granting such

other and further relief as the Court deems just and proper.


Dated: July 15, 2019
       Syracuse, New York                            BOND, SCHOENECK & KING, PLLC


                                              By:            /s/ Camille W. Hill
                                                     Stephen A. Donato, Bar Roll No. 101522
                                                     Camille W. Hill, Bar Roll No. 501876
                                                     Andrew S. Rivera, Bar Roll No. 700712
                                                     Office and Post Office Address:
                                                     One Lincoln Center
                                                     Syracuse, New York 13202
                                                     Tel: (315) 218-8000
                                                     Fax: (315) 218-8100
                                                     Email: sdonato@bsk.com
                                                              chill@bsk.com
                                                              arivera@Bsk.com

                                                     Counsel to Atlas and Debtors in Possession




                                                 8                                         3376342.3
